Citation Nr: 0213460	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  02-04 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.  

2.  Entitlement to service connection for a schizoaffective 
disorder.  

3.  Entitlement to service connection for a colon disorder.  

4.  Entitlement to service connection for an eye disorder.  

5.  Entitlement to service connection for herbicide exposure 
residuals.  

6.  Entitlement to service connection for a chronic lung 
disorder to include chronic obstructive pulmonary disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from March 1962 to September 
1962.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which determined that 
new and material evidence had not been submitted to reopen 
the veteran's claims of entitlement to service connection for 
a back disorder and a chronic lung disorder; denied those 
claims; and denied service connection for a schizoaffective 
disorder, a colon disorder, an eye disorder, and herbicide 
exposure residuals.  In January 2002, the RO determined that 
new and material evidence had been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
chronic lung disorder; reopened the claim; and denied service 
connection for a chronic lung disorder to include chronic 
obstructive pulmonary disease (COPD).  The veteran has been 
represented throughout this appeal by Georgia Department of 
Veterans Service.  


REMAND

The veteran has requested a video hearing before a Member of 
the Board.  The requested hearing has not been scheduled.  
Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for 
the requested video hearing before a 
Member of the Board.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2002) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claims.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).


